Exhibit 21 Name Jurisdiction of Organization Nature of Equity Interests DE Limited Liability Company MD Statutory Trust 1 DE Limited Partnership 1 DE Limited Liability Company ACQUIPORT DE Limited Liability Company ACQUIPORT DE Limited Liability Company ACQUIPORT BREA L.P. DE Limited Partnership ACQUIPORT BREA MANAGER LLC DE Limited Liability Company ACQUIPORT COLORADO SPRINGS LLC DE Limited Liability Company ACQUIPORT COLORADO SPRINGS MANAGER LLC DE Limited Liability Company ACQUIPORT INT'L PARKWAY L.P. DE Limited Partnership ACQUIPORT INT'L PARKWAY MANAGER LLC DE Limited Liability Company ACQUIPORT ISSAQUAH LLC DE Limited Liability Company ACQUIPORT ISSAQUAH MANAGER LLC DE Limited Liability Company ACQUIPORT LAKE MARY 550 LLC DE Limited Liability Company ACQUIPORT LAKE MARY 600 LLC DE Limited Liability Company ACQUIPORT LAURENS LLC DE Limited Liability Company ACQUIPORT LAURENS MANAGER INC. DE Corporation ACQUIPORT MILFORD LLC DE Limited Liability Company ACQUIPORT SIERRA MANAGER CORP. DE Corporation ACQUIPORT TEMPERANCE LLC DE Limited Liability Company ACQUIPORT TEMPERANCE MANAGER INC. DE Corporation ACQUIPORT WINCHESTER LLC DE Limited Liability Company ACQUIPORT WINCHESTER MANAGER LLC DE Limited Liability Company ADGOLD MANAGER LLC NY Limited Liability Company CHADAN MANAGER LLC NY Limited Liability Company CHADER MANAGER LLC NY Limited Liability Company CONZAR MANAGER LLC CT Limited Liability Company CMBS PROPERTY HOLDINGS LLC DE Limited Liability Company CMBS GP HOLDINGS LLC DE Limited Liability Company CTO ASSOCIATES LIMITED PARTNERSHIP MD Limited Partnership FARRAGUT REMAINDER II LIMITED PARTNERSHIP MA Limited Partnership FEDERAL SOUTHFIELD LIMITED PARTNERSHIP MA Limited Partnership JAZAR MANAGER LLC CT Limited Liability Company JERMOR ASSOCIATES LIMITED PARTNERSHIP CT Limited Partnership LEPERCQ CORPORATE INCOME FUND II L.P. DE Limited Partnership LEPERCQ CORPORATE INCOME FUND L.P. DE Limited Partnership LEX GP HOLDING LLC DE Limited Liability Company LEX GP-1 TRUST DE Statutory Trust LEX LP-1 TRUST DE Statutory Trust LEX-PROPERTY HOLDINGS LLC DE Limited Liability Company LEX-SPRINGING MEMBER LLC DE Limited Liability Company LEXINGTON ACQUIPORT COLINAS L.P. DE Limited Partnership 1 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON ACQUIPORT COMPANY LLC DE Limited Liability Company LEXINGTON ACQUIPORT COMPANY II LLC DE Limited Liability Company LEXINGTON ACQUIPORT FISHERS LLC DE Limited Liability Company LEXINGTON ACQUIPORT SIERRA LLC DE Limited Liability Company LEXINGTON AMERICAN WAY LLC DE Limited Liability Company LEXINGTON AMERICAN WAY MANAGER INC. DE Corporation LEXINGTON ANTIOCH L.L.C. DE Limited Liability Company LEXINGTON ANTIOCH MANAGER LLC DE Limited Liability Company LEXINGTON ARLINGTON L.P. DE Limited Partnership LEXINGTON ARLINGTON MANAGER LLC DE Limited Liability Company LEXINGTON ATLANTA L.P. DE Limited Partnership LEXINGTON ATLANTA MANAGER LLC DE Limited Liability Company LEXINGTON BEAUMONT LAND L.P. DE Limited Partnership LEXINGTON BEAUMONT LAND GP LLC DE Limited Liability Company LEXINGTON BCBS L.L.C. SC Limited Liability Company LEXINGTON BHI TRUST DE Statutory Trust LEXINGTON BOCA LLC FL Limited Liability Company LEXINGTON BOCA MANAGER LLC DE Limited Liability Company LEXINGTON BRISTOL L.P. DE Limited Partnership LEXINGTON BRISTOL MANAGER INC. DE Corporation LEXINGTON BROADFIELD L.P. DE Limited Partnership LEXINGTON BROADFIELD MANAGER LLC DE Limited Liability Company LEXINGTON BULVERDE LP DE Limited Partnership LEXINGTON BULVERDE MANAGER LLC DE Limited Liability Company LEXINGTON CANTON LLC DE Limited Liability Company LEXINGTON CARROLLTON L.P. DE Limited Partnership LEXINGTON CARROLLTON MANAGER LLC DE Limited Liability Company LEXINGTON CDH I LLC DE Limited Liability Company LEXINGTON CDH II LLC DE Limited Liability Company LEXINGTON CENTENNIAL LLC DE Limited Liability Company LEXINGTON CENTENNIAL MANAGER LLC DE Limited Liability Company LEXINGTON CENTERPOINT L.P. DE Limited Partnership LEXINGTON CENTERPOINT MANAGER LLC DE Limited Liability Company LEXINGTON CHARLESTON L.P. DE Limited Partnership LEXINGTON CHARLESTON MANAGER LLC DE Limited Liability Company LEXINGTON CHICAGO LENDER LLLC DE Limited Liability Company LEXINGTON CLIVE II LLC DE Limited Liability Company LEXINGTON CLIVE LLC DE Limited Liability Company LEXINGTON CLIVE MANAGER LLC DE Limited Liability Company LEXINGTON COLLIERVILLE L.P. DE Limited Partnership LEXINGTON COLLIERVILLE MANAGER LLC DE Limited Liability Company LEXINGTON COLUMBUS GP LLC DE Limited Liability Company LEXINGTON COLUMBUS L.P. DE Limited Partnership LEXINGTON COLUMBUS (JACKSON STREET) L.P. DE Limited Partnership LEXINGTON COLUMBUS (JACKSON STREET) MANAGER LLC DE Limited Liability Company LEXINGTON CROSSPOINT L.P. DE Limited Partnership 2 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON CROSSPOINT MANAGER LLC DE Limited Liability Company LEXINGTON DANVILLE LENDER L.P. DE Limited Partnership LEXINGTON DANVILLE LENDER GP LLC DE Limited Liability Company LEXINGTON DECATUR LLC DE Limited Liability Company LEXINGTON DECATUR MANAGER LLC DE Limited Liability Company LEXINGTON DILLON LLC SC Limited Liability Company LEXINGTON DILLON MANAGER LLC DE Limited Liability Company LEXINGTON DISSOLVED LLC DE Limited Liability Company LEXINGTON DOUGHTEN GP LLC DE Limited Liability Company LEXINGTON DOUGHTEN L.P. DE Limited Partnership LEXINGTON DOVER LLC DE Limited Liability Company LEXINGTON DRY RIDGE CORP. DE Corporation LEXINGTON DRY RIDGE MEZZ CORP. DE Corporation LEXINGTON DUBUQUE LLC DE Limited Liability Company LEXINGTON DUBUQUE MANAGER INC. DE Corporation LEXINGTON DULLES LLC DE Limited Liability Company LEXINGTON DULLES MANAGER LLC DE Limited Liability Company LEXINGTON DUNCAN L.P. DE Limited Partnership LEXINGTON DUNCAN MANAGER LLC DE Limited Liability Company LEXINGTON DURHAM INC. DE Corporation LEXINGTON DURHAM LIMITED PARTNERSHIP CT Limited Partnership LEXINGTON DURHAM LP LIMITED PARTNERSHIP CT Limited Partnership LEXINGTON ELIZABETHTOWN 730 CORP. DE Corporation LEXINGTON ELIZABETHTOWN DE Corporation LEXINGTON ELIZABETHTOWN 750 CORP. DE Corporation LEXINGTON ELIZABETHTOWN DE Corporation LEXINGTON FARMINGTON HILLS LLC DE Limited Liability Company LEXINGTON FARMINGTON HILLS MANAGER LLC DE Limited Liability Company LEXINGTON FLORENCE LLC DE Limited Liability Company LEXINGTON FLORENCE MANAGER LLC DE Limited Liability Company LEXINGTON FORT MEYERS L.P. DE Limited Partnership LEXINGTON FORT MEYERS MANAGER LLC DE Limited Liability Company LEXINGTON FORT MILL II LLC DE Limited Liability Company LEXINGTON FORT MILL II MANAGER LLC DE Limited Liability Company LEXINGTON FORT MILL LLC DE Limited Liability Company LEXINGTON FORT MILL MANAGER LLC DE Limited Liability Company LEXINGTON FORT STREET TRUSTEE LLC DE Limited Liability Company LEXINGTON FORT STREET TRUST NY Grantor Trust LEXINGTON FOXBORO II LLC DE Limited Liability Company LEXINGTON FOXBORO MANAGER II LLC DE Limited Liability Company LEXINGTON GEARS L.P. DE Limited Partnership LEXINGTON GEARS MANAGER LLC DE Limited Liability Company EXINGTON GREENVILLE L.P. DE Limited Partnership LEXINGTON GREENVILLE GP LLC DE Limited Liability Company LEXINGTON HAMPTON LLC DE Limited Liability Company LEXINGTON HARRISBURG L.P. DE Limited Partnership 3 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON HARRISBURG MANAGER LLC DE Limited Liability Company LEXINGTON HIGH POINT LLC DE Limited Liability Company LEXINGTON HIGH POINT MANAGER LLC DE Limited Liability Company LEXINGTON HONOLULU L.P. DE Limited Partnership LEXINGTON HONOLULU MANAGER LLC DE Limited Liability Company LEXINGTON HOPKINSVILLE CORP. DE Corporation LEXINGTON HOPKINSVILLE MEZZ CORP. DE Corporation LEXINGTON INDIANAPOLIS L.P. DE Limited Partnership LEXINGTON INDIANAPOLIS MANAGER LLC DE Limited Liability Company LEXINGTON INDIANAPOLIS PARCEL LLC DE Limited Liability Company LEXINGTON ISS HOLDINGS L.P. DE Limited Partnership LEXINGTON JOHNS CREEK L.P. DE Limited Partnership LEXINGTON JOHNS CREEK MANAGER LLC DE Limited Liability Company LEXINGTON KANSAS CITY LLC DE Limited Liability Company LEXINGTON KANSAS CITY MANAGER LLC DE Limited Liability Company LEXINGTON KINGSTON DOUGHTEN INC. DE Corporation LEXINGTON KINGSTON DOUGHTEN L.P. DE Limited Partnership LEXINGTON KINGSTON MAIN LLC DE Limited Liability Company LEXINGTON K MAIN L.P. DE Limited Partnership LEXINGTON LAC LENEXA LP DE Limited Partnership LEXINGTON LAC LENEXA GP LLC DE Limited Liability Company LEXINGTON LAKE FOREST MANAGER LLC DE Limited Liability Company LEXINGTON LAKE FOREST L.P. DE Limited Partnership LEXINGTON LAKE FOREST GP LLC DE Limited Liability Company LEXINGTON LAKEWOOD L.P. DE Limited Partnership LEXINGTON LAKEWOOD MANAGER LLC DE Limited Liability Company LEXINGTON LAS VEGAS (VEGPOW) L.P. DE Limited Partnership LEXINGTON LAS VEGAS (VEGPOW) MANAGER LLC DE Limited Liability Company LEXINGTON LION CARY GP LLC DE Limited Liability Company LEXINGTON LION CARY II L.P. DE Limited Partnership LEXINGTON LION CARY L.P. DE Limited Partnership LEXINGTON LION CHICAGO GP LLC DE Limited Liability Company LEXINGTON LION CHICAGO L.P. DE Limited Partnership LEXINGTON LION FARMERS BRANCH GP LLC DE Limited Liability Company LEXINGTON LION FARMERS BRANCH L.P. DE Limited Partnership LEXINGTON LION MCLEAREN GP LLC DE Limited Liability Company LEXINGTON LION MCLEAREN L.P. DE Limited Partnership LEXINGTON LION PLYMOUTH GP LLC DE Limited Liability Company LEXINGTON LION PLYMOUTH L.P. DE Limited Partnership LEXINGTON LION RICHMOND GP LLC DE Limited Liability Company 4 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON LION RICHMOND L.P. DE Limited Partnership LEXINGTON/LION VENTURE L.P. DE Limited Partnership LEXINGTON LOS ANGELES L.P. DE Limited Partnership LEXINGTON LOS ANGELES MANAGER LLC DE Limited Liability Company LEXINGTON LOUISVILLE L.P. DE Limited Partnership LEXINGTON LOUISVILLE MANAGER LLC DE Limited Liability Company LEXINGTON MARSHALL LLC DE Limited Liability Company LEXINGTON MARSHALL MS GP LLC DE Limited Liability Company LEXINGTON MARSHALL MS L.P. DE Limited Partnership LEXINGTON MECHANICSBURG INC. DE Corporation LEXINGTON MECHANICSBURG L.P. DE Limited Partnership LEXINGTON MEMPHIS (JVF) L.P. DE Limited Partnership LEXINGTON MEMPHIS (JVF) MANAGER LLC DE Limited Liability Company LEXINGTON MIDLOTHIAN L.P. DE Limited Partnership LEXINGTON MIDLOTHIAN MANAGER LLC DE Limited Liability Company LEXINGTON MILLINGTON L.P. DE Limited Partnership LEXINGTON MILLINGTON MANAGER LLC DE Limited Liability Company LEXINGTON MLP BOSTON L.P. DE Limited Partnership LEXINGTON MLP BOSTON MANAGER LLC DE Limited Liability Company LEXINGTON MLP SHREVEPORT L.P. DE Limited Partnership LEXINGTON MLP SHREVEPORT MANAGER LLC DE Limited Liability Company LEXINGTON MLP WESTERVILLE L.P. DE Limited Partnership LEXINGTON MLP WESTERVILLE MANAGER LLC DE Limited Liability Company LEXINGTON MOODY L.P. DE Limited Partnership LEXINGTON MOODY LLC DE Limited Liability Company LEXINGTON MORTGAGE TRUSTEE LLC DE Limited Liability Company LEXINGTON MULTI-STATE HOLDINGS L.P. DE Limited Partnership LEXINGTON NORTHCHASE L.P. DE Limited Partnership LEXINGTON OC LLC DE Limited Liability Company LEXINGTON OLIVE BRANCH LLC DE Limited Liability Company LEXINGTON OLIVE BRANCH MANAGER LLC DE Limited Liability Company LEXINGTON OVERLAND PARK LLC DE Limited Liability Company LEXINGTON OVERLAND PARK MANAGER LLC DE Limited Liability Company LEXINGTON OWENSBORO CORP. DE Corporation LEXINGTON OWENSBORO MEZZ CORP. DE Corporation LEXINGTON PALM BEACH LLC DE Limited Liability Company LEXINGTON PHILADELPHIA TRUST DE Statutory Trust LEXINGTON RATSIDEM L.P. DE Limited Partnership LEXINGTON RATSIDEM GP LLC DE Limited Liability Company LEXINGTON REALTY ADVISORS INC. DE Corporation LEXINGTON SAN ANTONIO L.P. DE Limited Partnership LEXINGTON SAN ANTONIO MANAGER LLC DE Limited Liability Company LEXINGTON SHELBY L.P. DE Limited Partnership LEXINGTON SHELBY GP LLC DE Limited Liability Company LEXINGTON SHELBY LENDER LLC DE Limited Liability Company LEXINGTON SIX PENN LLC DE Limited Liability Company 5 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON SKY HARBOR LLC DE Limited Liability Company LEXINGTON SPARTANBURG LLC DE Limited Liability Company LEXINGTON SOUTHFIELD LLC DE Limited Liability Company LEXINGTON SOUTHINGTON L.P. DE Limited Partnership LEXINGTON SOUTHINGTON MANAGER LLC DE Limited Liability Company LEXINGTON STREETSBORO LLC DE Limited Liability Company LEXINGTON STREETSBORO MANAGER LLC DE Limited Liability Company LEXINGTON TAMPA L.P. DE Limited Partnership LEXINGTON TAMPA GP LLC DE Limited Liability Company LEXINGTON TENNESSEE HOLDINGS L.P. DE Limited Partnership LEXINGTON TEXAS HOLDINGS L.P. DE Limited Partnership LEXINGTON TEXAS MANAGER LLC DE Limited Liability Company LEXINGTON TNI CANONSBURG L.P. DE Limited Partnership LEXINGTON TNI CANONSBURG MANAGER LLC DE Limited Liability Company LEXINGTON TNI IRVING L.P. DE Limited Partnership LEXINGTON TNI IRVING MANAGER LLC DE Limited Liability Company LEXINGTON TNI WESTLAKE L.P. DE Limited Partnership LEXINGTON TNI WESTLAKE MANAGER LLC DE Limited Liability Company LEXINGTON TOY TRUSTEE LLC DE Limited Liability Company LEXINGTON TOY II TRUST NY Grantor Trust LEXINGTON TOY CLACKAMUS L.P. DE Limited Partnership LEXINGTON TOY LYNWOOD L.P. DE Limited Partnership LEXINGTON TOY TULSA L.P. DE Limited Partnership LEXINGTON TRAMK GALESBURG LLC DE Limited Liability Company LEXINGTON TRAMK GALESBURG REMAINDERMAN LLC DE Limited Liability Company LEXINGTON TRAMK LEWISBURG LLC DE Limited Liability Company LEXINGTON TRAMK LEWISBURG REMAINDERMAN LLC DE Limited Liability Company LEXINGTON TRAMK LORAIN LLC DE Limited Liability Company LEXINGTON TRAMK LORIAN REMAINDERMAN LLC DE Limited Liability Company LEXINGTON TRAMK MANTECA L.P. DE Limited Partnership LEXINGTON TRAMK MANTECA MANAGER LLC DE Limited Liability Company LEXINGTON TRAMK MANTECA REMAINDERMAN L.P. DE Limited Partnership LEXINGTON TRAMK SAN DIEGO L.P. DE Limited Partnership LEXINGTON TRAMK SAN DIEGO MANAGER LLC DE Limited Liability Company LEXINGTON TRAMK WATERTOWN LLC DE Limited Liability Company LEXINGTON TRAMK WATERTOWN REMAINDERMAN LLC DE Limited Liability Company LEXINGTON TULSA L.P. DE Limited Partnership LEXINGTON TULSA MANAGER LLC DE Limited Liability Company LEXINGTON WALL L.P. DE Limited Partnership LEXINGTON WALL LLC DE Limited Liability Company LEXINGTON WALLINGFORD LLC DE Limited Liability Company LEXINGTON WALLINGFORD MANAGER LLC DE Limited Liability Company LEXINGTON WAXAHACHIE L.P. DE Limited Partnership LEXINGTON WAXAHACHIE MANAGER LLC DE Limited Liability Company 6 Name Jurisdiction of Organization Nature of Equity Interests LEXINGTON WESTPORT MANAGER LLC DE Limited Liability Company LEXINGTON/LION VENTURE L.P. DE Limited Partnership LINWOOD AVENUE LIMITED PARTNERSHIP DE Limited Partnership LMLP GP LLC DE Limited Liability Company LOMBARD STREET LOTS, LLC MD Limited Liability Company LRA CAFÉ LLC DE Limited Liability Company LRA GP LLC DE Limited Liability Company LRA LIMITED L.P. DE Limited Partnership LRA LIMITED GP LLC DE Limited Liability Company LRA TEXAS GENERAL PARTNER LLC DE Limited Liability Company LRA TEXAS L.P. DE Limited Partnership LSAC CROSSVILLE L.P. DE Limited Partnership LSAC CROSSVILLE MANAGER LLC DE Limited Liability Company LSAC GENERAL PARTNER LLC DE Limited Liability Company LSAC MEMPHIS L.P. DE Limited Partnership LSAC MEMPHIS MANAGER LLC DE Limited Liability Company LSAC MORRIS COUNTY L.P. DE Limited Partnership LSAC MORRIS COUNTY MANAGER LLC DE Limited Liability Company LSAC OMAHA L.P. DE Limited Partnership LSAC OMAHA MANAGER LLC DE Limited Liability Company LSAC OPERATING PARTNERSHIP L.P. DE Limited Partnership LSAC ORLANDO L.P. DE Limited Partnership LSAC ORLANDO MANAGER LLC DE Limited Liability Company LSAC TEMPE L.P. DE Limited Partnership LSAC TEMPE MANAGER LLC DE Limited Liability Company LXP CANTON INC. DE Corporation LXP CHICAGO LLC DE Limited Liability Company LXP GP LLC DE Limited Liability Company LXP I L.P. DE Limited Partnership LXP I TRUST DE Statutory Trust LXP II INC. DE Corporation LXP II L.P. DE Limited Partnership LXP ISS MANAGER LLC DE Limited Liability Company LXP LIMITED L.P. DE Limited Partnership LXP LIMITED GP LLC DE Limited Liability Company LXP MEMORIAL L.L.C. DE Limited Liability Company LXP MULTI-STATE MANAGER LLC DE Limited Liability Company LXP REALTY INCOME FUND L.P. DE Limited Partnership LXP RIF MANAGER LLC DE Limited Liability Company LXP TEXAS HOLDINGS MANAGER LLC DE Limited Liability Company MLP MANAGER CORP. DE Corporation MLP UNIT PLEDGE L.P. DE Limited Partnership MLP UNIT PLEDGE GP LLC DE Limited Liability Company NACIV MANAGER LLC CT Limited Liability Company NET 1 HENDERSON LLC NC Limited Liability Company 7 Name Jurisdiction of Organization Nature of Equity Interests NET 1 PHOENIX L.L.C. AZ Limited Liability Company NET 2 HAMPTON LLC DE Limited Liability Company NET 2 STONE LLC DE Limited Liability Company NEWKIRK ALTENN GP LLC DE Limited Liability Company NEWKIRK ALTENN L.P. DE Limited Partnership NEWKIRK ASSET MANAGEMENT LLC DE Limited Liability Company NEWKIRK AVREM GP LLC DE Limited Liability Company NEWKIRK AVREM L.P. DE Limited Partnership NEWKIRK BASOT GP LLC DE Limited Liability Company NEWKIRK BASOT L.P. DE Limited Partnership NEWKIRK CALCRAF GP LLC DE Limited Liability Company NEWKIRK CALCRAF L.P. DE Limited Partnership NEWKIRK CAPITAL LLC DE Limited Liability Company NEWKIRK CAROLION GP LLC DE Limited Liability Company NEWKIRK CAROLION L.P. DE Limited Partnership NEWKIRK CLIFMAR GP LLC DE Limited Liability Company NEWKIRK CLIFMAR L.P. DE Limited Partnership NEWKIRK DALHILL GP LLC DE Limited Liability Company NEWKIRK DALHILL L.P. DE Limited Partnership NEWKIRK DENPORT GP LLC DE Limited Liability Company NEWKIRK DENPORT L.P. DE Limited Partnership NEWKIRK ELWAY GP LLC DE Limited Liability Company NEWKIRK ELWAY L.P. DE Limited Partnership NEWKIRK GERSANT GP LLC DE Limited Liability Company NEWKIRK GERSANT L.P. DE Limited Partnership NEWKIRK GP LLC DE Limited Liability Company NEWKIRK JACWAY GP LLC DE Limited Liability Company NEWKIRK JACWAY L.P. DE Limited Partnership NEWKIRK JLE WAY L.P. DE Limited Partnership NEWKIRK JLE WAY GP LLC DE Limited Liability Company NEWKIRK JOHAB GP LLC DE Limited Liability Company NEWKIRK JOHAB L.P. DE Limited Partnership NEWKIRK LANMAR GP LLC DE Limited Liability Company NEWKIRK LANMAR L.P. DE Limited Partnership NEWKIRK LIROC GP LLC DE Limited Liability Company NEWKIRK LIROC L.P. DE Limited Partnership NEWKIRK MARBAX GP LLC DE Limited Liability Company NEWKIRK MARBAX L.P. DE Limited Partnership NEWKIRK MARTALL L.P. DE Limited Partnership NEWKIRK MARTALL GP LLC DE Limited Liability Company 8 Name Jurisdiction of Organization Nature of Equity Interests NEWKIRK MLP UNIT LLC DE Limited Liability Company NEWKIRK ORPER GP LLC DE Limited Liability Company NEWKIRK ORPER L.P. DE Limited Partnership NEWKIRK SABLEMART GP LLC DE Limited Liability Company NEWKIRK SABLEMART L.P. DE Limited Partnership NEWKIRK SALISTOWN GP LLC DE Limited Liability Company NEWKIRK SALISTOWN L.P. DE Limited Partnership NEWKIRK SEGUINE GP LLC DE Limited Liability Company NEWKIRK SEGUINE L.P. DE Limited Partnership NEWKIRK SKOOB GP LLC DE Limited Liability Company NEWKIRK SKOOB L.P. DE Limited Partnership LEXINGTONSKOOB LLC DE Limited Liability Company NEWKIRKSPOKMONT GP LLC DE Limited Liability Company NEWKIRK SPOKMONT L.P. DE Limited Partnership NEWKIRK STATMONT GP LLC DE Limited Liability Company NEWKIRK STATMONT L.P. DE Limited Partnership NEWKIRK SUNWAY GP LLC DE Limited Liability Company NEWKIRK SUNWAY L.P. DE Limited Partnership NEWKIRK SUPERWEST GP LLC DE Limited Liability Company NEWKIRK SUPERWEST L.P. DE Limited Partnership NEWKIRK SYRCAR GP LLC DE Limited Liability Company NEWKIRK SYRCAR L.P. DE Limited Partnership NEWKIRK WALANDO GP LLC DE Limited Liability Company NEWKIRK WALANDO L.P. DE Limited Partnership NEWKIRK WASHTEX GP LLC DE Limited Liability Company NEWKIRK WASHTEX L.P. DE Limited Partnership NK FIRST LOAN E CERT. LLC DE Limited Liability Company NK-850/ DE Limited Liability Company NK-850/ DE Limited Liability Company NK-BRIDGEWATER PROPERTY LLC DE Limited Liability Company NK-BRIDGEWATER PROPERTY MANAGER LLC DE Limited Liability Company NK-CAMFEX JR LOAN LLC DE Limited Liability Company NK-CINN HAMILTON PROPERTY LLC DE Limited Liability Company NK-CINN HAMILTON PROPERTY MANAGER LLC DE Limited Liability Company NK-GLENWILLOW PROPERTY LLC DE Limited Liability Company NK-GLENWILLOW PROPERTY MANAGER LLC DE Limited Liability Company NK-HOLDING LLC DE Limited Liability Company NK-LOMBARD GL PROPERTY LLC DE Limited Liability Company NK-LOMBARD GL PROPERTY MANAGER LLC DE Limited Liability Company NK-LOMBARD STREET MANAGER LLC DE Limited Liability Company NK-LUMBERTON PROPERTY LLC DE Limited Liability Company NK-LUMBERTON PROPERTY MANAGER LLC DE Limited Liability Company NK-MCDONOUGH PROPERTY LLC DE Limited Liability Company NK-MCDONOUGH PROPERTY MANAGER LLC DE Limited Liability Company NK-ODW/COLUMBUS PROPERTY LLC DE Limited Liability Company NK-ODW/COLUMBUS PROPERTY MANAGER LLC DE Limited Liability Company 9 Name Jurisdiction of Organization Nature of Equity Interests NK-REMAINDER INTEREST LLC DE Limited Liability Company NK-ROCKAWAY PROPERTY LLC DE Limited Liability Company NK-ROCKAWAY PROPERTY MANAGER LLC DE Limited Liability Company NK-ROCKFORD PROPERTY LLC DE Limited Liability Company NK-ROCKFORD PROPERTY MANAGER LLC DE Limited Liability Company NK-STATESVILLE PROPERTY LLC DE Limited Liability Company NK-STATESVILLE PROPERTY MANAGER LLC DE Limited Liability Company NK-TCC PROPERTY LLC DE Limited Liability Company NK-TCC PROPERTY MANAGER LLC DE Limited Liability Company ONE WOODSTOCK ASSOCIATES LIMITED PARTNERSHIP MA Limited Partnership PGA PROFESSIONAL CENTER PROPERTY OWNERS ASSOCIATION INC. FL Non-Profit Corporation PHOENIX HOTEL ASSOCIATES LIMITED PARTNERSHIP AZ Limited Partnership RAZAR MANAGER LLC CT Limited Liability Company SALISKIRK LLC CT Limited Liability Company SANZAR MANAGER LLC CT Limited Liability Company SAVANNAH WATERFRONT HOTEL LLC GA Limited Liability Company SIX PENN CENTER ASSOCIATES PA General Partnership SIX PENN CENTER L.P. DE Limited Partnership SKIKID LLC DE Limited Liability Company SKOOBKIRK LLC CT Limited Liability Company SPOKMONT LLC AL Limited Liability Company SUE LLC DE Limited Liability Company TABKIRK LLC CT Limited Liability Company TEXAN PETROLITE LIMITED PARTNERSHIP DE Limited Partnership TEXAN WESTERN LIMITED PARTNERSHIP DE Limited Partnership TRIPLE NET INVESTMENT COMPANY LLC DE Limited Liability Company TRIPLE NET INVESTMENT L.P. DE Limited Partnership UNION HILLS ASSOCIATES AZ General Partnership UNION HILLS ASSOCIATES II AZ General Partnership WAYLAND ASSOCIATES LLC NY Limited Liability Company WESTPORT VIEW CORPORATE CENTER L.P. DE Limited Partnership XEL LENDER LLC DE Limited Liability Company NET LEASE STRATEGIC ASSETS FUND L.P. DE Limited Partnership 10
